Citation Nr: 1452957	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12--03 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether a timely substantive appeal was filed with respect to an April 2004 rating decision that denied service connection for the cause of the Veteran's death. 

2.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1989 to February 1993.  The appellant is the Veteran's ex-spouse and seeks benefits on behalf of the Veteran's two biological children. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.   

In a February 2012 substantive appeal, the appellant requested a Board video-conference hearing before a Veterans Law Judge.  However, she failed to appear for her hearing scheduled in September 2012 with no good cause shown.  Therefore, the appellant's request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).    

The Board notes that, in addition to the paper claims file, the appellant also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of a July 2014 brief submitted by the appellant's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the appellant's VBMS file does not contain any documents at this time.  
  
The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On April 11, 2004, the appellant was notified of an April 2004 rating decision that denied service connection for the cause of the Veteran's death; in April 2004, she submitted a notice of disagreement as to such denial; and on January 31, 2006, a statement of the case was issued.

2.  On April 11, 2006, VA received the appellant's substantive appeal, dated March 31, 2006, in which she requested a Board hearing in Washington, D.C.; the accompanying envelope with the postmark is not of record.

3.  On April 28, 2006, VA acknowledged the appellant's request for a Board hearing in Washington, D.C., informed her that she had been placed on the list for a Board hearing, and provided her with alternative options for a Board hearing closer to her residence, which she subsequently elected in a June 2006 communication.

4.  Resolving doubt in favor of the appellant, the Board finds that VA has waived the time requirement for filing a substantive appeal by its treatment of the claim as being in appellate status.



CONCLUSION OF LAW

VA waived the timeliness of the substantive appeal with respect to an April 2004 rating decision that denied service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 5107, 7105 (West 2002); 38 C.F.R. §§ 3.102, 20.201, 20.202, 20.302, 20.305 (2006); Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to allow continuation of the appeal of an April 2004 rating decision that denied service connection for the cause of the Veteran's death, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations.   

VA imposes duties on claimants seeking VA compensation.  If a claimant disagrees or is dissatisfied with a determination by the agency of original jurisdiction (AOJ), the claimant has a duty to express disagreement by filing a notice of disagreement within one year from the date that the AOJ mails the notice of a decision and to timely perfect the appeal by filing a substantive appeal following the issuance of a statement of the case within 60 days from the date that the AOJ mails the statement of the case or within the remaining one year period following the date of mailing of the notice of the decision being appealed.  38 C.F.R. §§ 20.201, 20.202, 20.302(a), (b).  Special rules apply if the claimant has submitted additional evidence but these rules are not applicable in this case as no new evidence was submitted requiring a supplemental statement of the case.  38 C.F.R. § 20.302(b)(2).  A substantive appeal is perfected using VA Form 9, Appeal to Board of Veteran's Appeals.  Instructions accompanying the form direct the claimant to file the appeal with the VA office issuing the statement of the case.  

VA regulations provide that, when the rules require that a document must be filed within a certain time, a response that is postmarked prior to the expiration of the applicable time limit will be accepted as having been timely filed.  If the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA. In calculating this period, Saturdays, Sundays, and legal holidays will be excluded.  38 C.F.R. § 20.305(a).

The agency of original jurisdiction may close the case for failure to respond after receipt of the statement of the case, but questions as to timeliness or adequacy of response shall be determined by the Board.  38 U.S.C.A. § 7105; see also 38 C.F.R. § 20.302(b).  If the appellant has not filed a timely substantive appeal, then the appeal fails.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  However, unlike a notice of disagreement, the filing of a substantive appeal is not jurisdictional in nature.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  In Percy, the U.S. Court of Appeals for Veterans Claims (Court) found that the Board waived the time requirement for filing a substantive appeal by its treatment of the claim as being in appellate status for a period of years.  The Court stated in Percy that, if VA treats an appeal as if it was timely filed, then a claimant is entitled to expect that VA means what it says.

In October 2002, the RO in Baltimore, Maryland, denied the appellant's claim, which filed on behalf of her minor children, for Dependency and Indemnity Compensation (DIC), survivor pension, and accrued benefits.  In part, the RO denied DIC because the evidence did not show that the cause of death was the result of a service-connected disability.  In February 2003, as custodian of the then-minor children, the appellant expressed timely disagreement with the denial of DIC based on entitlement to service connection for the Veteran's cause of death.  After additional notice and development of the evidence, the RO in Huntington, West Virginia, denied service connection for the cause of the Veteran's death in an April 2004 rating decision, of which the appellant was advised on April 11, 2004, and, later in April 2004, she submitted a timely notice of disagreement.     

On January 31, 2006, the RO in Louisville, Kentucky, mailed the appellant a statement of the case with instructions for perfecting an appeal and enclosed a VA Form 9.  Copies were provided to the appellant's representative.  The appellant submitted a VA Form 9 dated March 31, 2006, which was marked received by the RO on April 11, 2006.  The claims file does not contain materials or documents to indicate the postmark.  The appellant requested a hearing before a member of the Board sitting in Washington, D.C.  In correspondence dated April 28, 2006, the RO notified the appellant that she had been placed on the list for a Board hearing, but also explained the options for a hearing before a traveling member of the Board or by videoconference.  In June 2006 correspondence, the appellant requested a Board video-conference hearing. 

On July 7, 2006, the RO notified the appellant that the substantive appeal was untimely as it was received greater than 60 days from the date of mailing of the statement of the case and greater than one year from the mailing of the decision being appealed.  Later the same month, the appellant expressed timely disagreement with this decision, noting that she mailed her VA Form 9 substantive appeal with a postmark on March 31, 2006 on the 59th day of the appeal period.  The RO provided a statement of the case as to this issue in January 2012, and the appellant perfected a timely appeal in February 2012.  

The Board finds that, under a strict application of the filing rules, the appellant's substantive appeal dated March 31, 2006 was not timely filed.  Absent evidence of the postmark, the substantive appeal was not received within the presumed five days.  However, the RO did not retain the materials that may have shown the postmark, and there is no evidence to challenge the credibility of the appellant contention that she mailed the substantive appeal on March 31, 2006.  Most importantly, VA took action with correspondence in late April 2006 in which VA acknowledged the appellant's request for a Board hearing in Washington, D.C., informed her that she had been placed on the list for a Board hearing, and provided her with alternative options for a Board hearing closer to her residence, which she subsequently elected in a June 2006 communication.  Such communication treated the appeal as if it were timely filed, only to reverse that action three months later in the July 2006 decision.  The Board also considered that the time of late receipt was short and that the appellant did not abandon the claim or fail to respond to correspondence regarding the scheduling of a Board hearing, suggesting the intent to continue the appeal.  

Therefore, resolving all doubt in favor of the appellant consistent with the principles set forth in Percy, supra, the Board waives the timeliness requirement in this case and finds that VA waived the timeliness of the substantive appeal with respect to that April 2004 rating decision that denied service connection for the cause of the Veteran's death.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

VA waived the timeliness of the substantive appeal with respect to an April 2004 rating decision that denied service connection for the cause of the Veteran's death; the appeal is granted.    



REMAND

In light of the Board's decision above, the issue of entitlement to service connection for the cause of the Veteran's death on appeal. 

As an initial matter, it appears that the appeal was brought by the appellant as the divorced spouse of the Veteran on behalf of his two biological children as she was their custodian.  Prior to his death, in a December 1996 declaration of status of dependents, the Veteran reported that he had been married to the appellant between September 1992 and December 1996 and that he had two daughters born of the marriage in July 1991 and October 1992.  Therefore, the daughters were ages 11 and 10 at the time of his death and when the appellant filed the current claim, but are now ages 23 and 22.  The appellant reported that she remarried in November 2005.  

When a veteran dies from a service-connected disability or is rated as totally disabled at the time of death, DIC may be payable to the Veteran's surviving spouse or, if there is no surviving spouse, in equal shares to the Veteran's children.  38 U.S.C.A. §§ 1310, 1311, 1313, 1318.

A surviving spouse is a person married under the laws of the state of jurisdiction at the time of the Veteran's death.  38 C.F.R. § 3.50.  The appellant was not married to the Veteran at the time of his death and, therefore, does not meet the criteria of a surviving spouse even though she was the custodial parent of the two daughters.  

A surviving child is an unmarried person who is a legitimate child, a legally adopted child, or a stepchild that was a member of the veteran's household at the time of death, and who is under the age of 18, became permanently incapable of self-support prior to age 18, or after reaching the age of 18 continued an approved course of instruction up to age 23.  38 C.F.R. § 3.57.

Therefore, in light of the fact that the Veteran's minor children reached the age of majority during the pendency of the appeal, on remand the AOJ should determine the proper appellant(s) for the appeal period stemming from the current appellant's claim for service connection for the cause of the Veteran's death as custodian of her minor children.

Thereafter, in accordance with the current appellant's aforementioned June 2006 election of a Board video-conference hearing before a Veterans Law Judge, the proper appellant(s) should be scheduled for such hearing.
 
Accordingly, the case is REMANDED for the following action:

1.  Determine the proper appellant(s) for the appeal period stemming from the current appellant's claim for service connection for the cause of the Veteran's death as custodian of her minor children.

2.  Thereafter, the proper appellant(s) should be scheduled for a Board video-conference hearing before a Veterans Law Judge.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


